Citation Nr: 0946553	
Decision Date: 12/08/09    Archive Date: 12/18/09

DOCKET NO.  03-15 011A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to service connection for a heart disorder, to 
include congestive heart failure, pulmonary hypertension, and 
ischemic heart disease. 

2. Entitlement to an initial rating for diabetes mellitus 
higher than 20 percent from July 9, 2001 to October 24, 2001, 
and an initial rating higher than 40 percent beginning 
October 25, 2001.  


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's spouse


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran had active military service from August 1966 to 
August 1969.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California that, in pertinent part, granted 
service connection for diabetes mellitus, as due to inservice 
herbicide exposure, and assigned an initial 20 percent 
disability rating, both effective July 9, 2001.  That 
decision also denied service connection for lymphoma, claimed 
as due to inservice herbicide exposure, and service 
connection for congestive heart failure and sleep apnea, 
claimed as due to diabetes mellitus.  

The Veteran filed a notice of disagreement (NOD) in October 
2002 with the initial 20 percent rating assigned for diabetes 
and the denials of service connection for congestive heart 
failure and for lymphoma.  An April 2003 Statement of the 
Case (SOC) addressed all three of these issues.  As noted in 
a December 2007 Board remand, in a June 2003 substantive 
appeal, the Veteran expressly conceded the appropriateness of 
the denial of service connection for lymphoma, thereby 
indicating his intent to withdraw from appellate 
consideration the matter of service connection for lymphoma.  
Therein, he also disagreed with the August 2002 denial of 
service connection for sleep apnea. 

In a February 2006 Supplemental SOC (SSOC), the RO confirmed 
the 20 percent initial rating for diabetes from July 9, 2001 
to October 24, 2001, but granted an initial 40 percent 
effective October 25, 2001. 

In June 2007, the Veteran and his wife testified before the 
undersigned Veterans Law Judge sitting at the RO; a 
transcript of that hearing is of record. 

The Board remanded the case in December 2007 to ensure 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA) (See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2009)), to obtain private clinical records, and to 
afford the Veteran the opportunity to participate in the 
Decision Review process as to his claim for service 
connection for sleep apnea.  

Subsequently, an August 25, 2009, SOC was issued addressing 
service connection for sleep apnea.  No Substantive Appeal, 
VA Form 9 or equivalent, was filed within 60 days which would 
have perfected that appeal.  

The Veteran has testified that he has diabetic peripheral 
neuropathy, foot problems, and impaired eyesight due to his 
diabetes.  Pages 4, 10, and 17 of the transcript of the 
travel Board hearing.  The RO had not adjudicated these 
claims for service connection and, so, they are referred to 
the RO for initial consideration.  

The Veteran also testified that he was unemployable due to 
his service-connected diabetes and his claimed heart disease.  
Page 4 of that transcript.  In his January 2008 letter he 
stated that it was his heart condition that caused him to be 
unemployable.  The Board refers to the RO for clarification 
the question of whether the Veteran is claiming entitlement 
to a total disability rating based on individual 
unemployability due to service-connected diabetes.  

Since the most recent SSOC, in August 2009, additional 
evidence has been received, without a waiver of initial RO 
consideration, addressing the claim for service connection 
for heart disease.  Some of this evidence is duplicative of 
evidence already on file.  It was also now asserted that, in 
addition to heart disease secondary to service-connected 
diabetes mellitus, the Veteran has ischemic heart disease due 
to inservice herbicide exposure.  Specifically, the Veteran 
submitted an October 2009 VA News Release highlighting a 
portion indicating that the VA Secretary had decided to 
establish a presumption of service connection for Veteran's 
exposed to herbicides who developed ischemic heart disease.  

The additional evidence has no bearing on the claim for 
initial higher stated ratings for service-connected diabetes 
and, thus, is not relevant to that claim.  See 38 C.F.R. 
§ 20.1034. 

On October 13, 2009, in accordance with authority provided in 
38 U.S.C. § 1116, the Secretary of Veterans Affairs announced 
his decision to establish presumptions of service connection, 
based upon exposure to herbicides within the Republic of 
Vietnam during the Vietnam era, for three new conditions:  
ischemic heart disease, Parkinson's disease, and B cell 
leukemias.  As required by 38 U.S.C. § 1116, VA will issue 
regulations through notice and comment rule-making procedures 
to establish the new presumptions of service connection for 
those diseases.  Those regulations will take effect on that 
date that a final rule is published in the Federal Register.  
Until that time, VA does not have authority to establish 
service connection and award benefits based upon the planned 
new presumptions.  On November 20, 2009, the Secretary of 
Veterans Affairs directed the Board to stay action on all 
claims for service connection that cannot be granted under 
current law but that potentially may be granted based on the 
planned new presumptions of service connection for ischemic 
heart disease, Parkinson's disease, and B cell leukemias 
based upon exposure to herbicides used in the Republic of 
Vietnam during the Vietnam era.  As this appeal contains at 
least one claim that may be affected by these new 
presumptions, the Board must stay action on that matter in 
accordance with the Secretary's stay.  Once the planned final 
regulations are published, the adjudication of any case or 
claim that has been stayed will be resumed.  


FINDINGS OF FACT

1.  From July 9, 2001, to October 24, 2001, the Veteran's 
diabetes mellitus did not require regulation of activities, 
that is, avoidance of strenuous occupational or recreational 
activities. 

2.  Since October 25, 2001, the Veteran's diabetes mellitus 
has not been manifested by episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider.  




CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 20 percent 
for diabetes mellitus from July 9, 2001, to October 24, 2001, 
have not been met.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 
38 C.F.R. § 4.119, Diagnostic Code 7913 (2009).  

2.  The criteria for an initial rating higher than 40 percent 
for diabetes mellitus since October 25, 2001, have not been 
met.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. 
§ 4.119, Diagnostic Code 7913 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
See Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice was intended to be provided before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran was provided VCAA notice by RO letter dated in 
January 2002.  In the VCAA letter he was notified of the 
evidence needed to substantiate a claim of service 
connection, namely, evidence of an injury, disease, or event 
causing an injury or disease during service; evidence of 
current disability; and evidence of a relationship between 
the current disability and the injury, disease, or event 
causing an injury or disease during service.  He was also 
notified that VA would obtain service records, VA records, 
and records from other Federal agencies, and that he could 
submit private medical records or authorize VA to obtaining 
private medical records on his behalf.  

Where, as here, service connection has been granted and an 
initial disability rating has been assigned, the claim has 
been more than substantiated, it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice was intended to serve has 
been fulfilled.  Furthermore, once a claim for service 
connection has been substantiated, the filing of an NOD with 
the RO's rating of the disability does not trigger additional 
38 U.S.C.A. § 5103(a) notice.  See 38 C.F.R. § 3.159(b)(3) 
(2009). 

Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) 
and § 3.159(b)(1) is no longer applicable in the claim for 
initial higher ratings.  Dingess at 19 Vet. App. 473. 

As for content of the VCAA notice, the documents 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, supra (38 
C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (notice of the five elements of a service 
connection claim), aff'd Hartman v. Nicholson, 483 F.3d 1311, 
2007 WL 1016989 (C.A. Fed. 2007). 

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
the claim. 

The Veteran, and his wife, were afforded the opportunity to 
testify at a travel Board hearing in support of his claims in 
June 2007.  The RO has obtained the Veteran's service 
treatment records and VA treatment records.  Also, private 
clinical records have been obtained. 

The Veteran was afforded a VA examination which is sufficient 
for rating purposes.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  
38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i). 

As there is no indication that the Veteran was unaware of 
what was needed for claim substantiation nor any indication 
of the existence of additional evidence for claim 
substantiation, the Board concludes that there has been full 
VCAA compliance.  

General Rating Principles

Disability evaluations are determined by comparing the 
veteran's symptomatology with the criteria set forth in the 
Diagnostic Codes (DCs) in VA's Schedule for Rating 
Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings." Fenderson v. West, 12 
Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505, 
509-510 (2007) (staged ratings may be assigned during the 
appeal of any increased rating claim).  

Note (1) to DC 7913 provides that compensable complications 
of diabetes are rated separately unless they are part of the 
criteria used to support a 100 percent evaluation.  
Noncompensable complications are considered part of the 
diabetic process under diagnostic code 7913. 

Under Note 1 to 38 C.F.R. § 4.119, DC 7913, the RO has 
already rated separately the complications of diabetes 
mellitus, namely loss of use of a creative organ, which is 
assigned a noncompensable disability rating.  He has also 
been awarded special monthly compensation under 38 U.S.C.A. 
§ 1114(k) and 38 C.F.R. § 3.350(a) on account of loss of use 
of a creative organ. 

Diabetes mellitus is currently rated 20 percent disabling 
from July 9, 2001 to October 24, 2001, and 40 percent 
beginning October 25, 2001, under DC 7913.  The criteria for 
40 percent under DC 7913 are insulin dependence, restricted 
diet, and regulation of activities.  The criteria for 60 
percent are that the Veteran requires insulin, a restricted 
diet, and regulation of activities with episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  

Competent medical evidence is required to establish 
"regulation of activities," namely, avoidance of strenuous 
occupational and recreational activities, for a 40 percent 
rating under DC 7913.   Camacho v. Nicholson, 21 Vet. 
App. 360, 364 (2007).  

Background

The service treatment records are negative for diabetes. 

The Veteran underwent private hospitalization in September 
2000.  He was admitted due to symptoms of diabetes.  During 
hospitalization he was administered insulin.  The discharge 
diagnoses were new onset diabetic ketoacidosis with renal 
failure, hypoatremia, and dehydration. At discharge he was to 
continue taking insulin.  His discharge activities were to 
include walking.  

The Veteran underwent private hospitalization beginning 
October 25, 2001, and continuing into November 2001.  An 
admission history noted that he had had limited exercise 
capacity in the last month due to exertional dyspnea.  His 
diabetes was currently managed on oral agents.  The discharge 
diagnoses included type II diabetes mellitus.  At the time of 
discharge exercise tolerance, although limited, was improved 
and he had no orthopnea at discharge.  His diabetes was under 
fair control but had had become insulin "requiring" during 
the hospitalization.  At discharge he was to continue taking 
insulin and to monitor his weight.  

The Veteran again underwent private hospitalization in 
December 2001 for cardiovascular disability and not for his 
diabetes.  

On official examination in June 2002 by a Board Certified 
Internist, for evaluation of, in part, diabetes and heart 
disease, the Veteran's medical records were reviewed.  He 
reported that diabetes had been diagnosed when hospitalized 
in September 2000.  He was on insulin for about six months 
after discharge and was then switched to oral medication.  
After his hospitalization in October 2001 he had remained 
short of breath with exertion and could walk about 2 blocks 
without that symptom.  The pertinent diagnoses were type II 
diabetes mellitus.  Due to the Veteran's congestive heart 
failure, his exercise capacity was severely reduced.  

A March 2003 report of a pulmonary consultation reflects 
impressions which included diabetes.  Weight reduction, 
cardiac medication, and use of CPAP were needed to prevent 
death from cardiac complications related to hypoxemia.  

In statements in March and May 2003 Dr. Cecilio reported that 
the Veteran had uncontrolled diabetes which had first been 
diagnosed when hospitalized in September 2000.  On the 
Veteran's last visit, on February 26, 2003, he was told to 
keep good control of his diabetes by good exercise, strict 
diabetic diet, and intake or oral medications.  He was unable 
to do structured physical activities due to sleep apnea and 
because he was unable to increase his physical activity his 
diabetic control would also be compromised.  There were still 
occasions of hypoglycemic episodes, reducing his activities.  

Dr. Cecilio also reported in August 2004 that for the last 
several months the Veteran's diabetes had been out of 
control.  He was placed on regular insulin to be used 
intermittently to control increases in glucose.  Dr. Cecilio 
reported in June 2005 the Veteran's diabetes remained out of 
control.  

On official examination in July 2005, by the same examiner 
that conducted the 2002 official examination, for evaluation 
of heart disease, the Veteran's medical records were 
reviewed.  The Veteran denied a history of recent 
hospitalizations for hypoglycemia or hyperglycemia.  He 
thought that he had a problem with his kidneys but dialysis 
had not been recommended.  

A VA outpatient treatment record of 2004 and 2005 show that 
in March 2005 it was noted that the Veteran was receiving 
follow-up outpatient visits every three months.  

At the June 2007 travel Board hearing the Veteran testified 
that he was diagnosed as having diabetes, in September 2000.  
He stated that the VA decision had been that his diabetes had 
begun when he was exposed to herbicides during service in 
1967.  Page 3 of the transcript.  Due to his diabetes and 
heart disease he was on a restricted diet and had restriction 
of activities.  Thus, he was essentially unemployable because 
for the last 5 1/2 years he had been unable to work for more 
than a couple of hours daily.  He needed to exercise to keep 
his diabetes under control but this was difficult due to his 
heart disease.  Page 4.  

The Veteran's wife testified that he took injections of 
insulin and had to see many physicians due to the diabetes 
and heart disease.  Page 5.  He had been hospitalized for 
diabetes.  The severity of his diabetes had fluctuated but, 
basically, it was progressively worsening.  If he exercised 
decently and watch his food intake, his glucose remained 
under control but, if not, he would tire easily and become 
light-headed.  Page 8.  His wife testified that he had been 
on insulin since he had been hospitalized.  Page 9.  He 
testified that he sought treatment for his diabetes anywhere 
from once a month to once every three months.  He normally 
received VA treatment at least every three months. And last 
year "or so" he had been in contact with VA about every six 
weeks or so.  Also, he saw his primary physician about every 
three months or so.  He had last been seen by VA for 
treatment of diabetes about six or seven weeks ago at Long 
Beach.  Page 11.  

The Veteran testified that he had hypoglycemic episodes 
periodically.  He had been hospitalized for one such episode 
a while ago, and this was after his initial hospitalization 
for diabetes.  Page 12.  He had been hospitalized about 1 1/2 
years ago.  He had not been hospitalized for complications of 
diabetes about once or twice a year.  He had only been 
hospitalized on two occasions following his initial 
hospitalization for diabetes.  He had been placed on a 
restricted diet by a physician.  Page 13.  He also had had to 
regulate his activities, as far back as 2001.  Page 14.  

In July 2007 Dr. Cecilio reported that the Veteran's renal 
function was to be closely monitored because his diabetes 
remained uncontrolled.  In September 2008 and July 2009 Dr. 
Cecilio reported that the Veteran's heart condition and renal 
function would be closely monitored because his diabetes 
remained uncontrolled.  

VA outpatient treatment records from 2007 to 2009 reflect 
that the Veteran had follow-up visits to evaluate his 
diabetes.  On several occasions, he was seen and evaluated 
twice in a one month period, such as in March 2007, June 
2007, June 2008, and again in June 2009. 

Analysis

Initial 20 percent Rating for Diabetes

The evidence shows that following his hospitalization in 
September 2000 the Veteran continued to take insulin for 
about six months.  However, during that time the evidence 
does not show that he was required to regulate his 
activities.  In fact, at discharge from his private 
hospitalization in September 2000 it was instructed to 
continue his regimen of walking.  Thus, prior to October 24, 
221, avoidance of strenuous occupational and recreational 
activities has not been established by the medical evidence, 
as no health-care provider had instructed the Veteran to 
avoid strenuous occupational and recreational activities.  

Accordingly, the criteria for a rating in excess of 20 
percent for diabetes from July 9, 2001, to October 24, 2001, 
have not been met. 

Initial 40 percent Rating for Diabetes since October 25, 2001

The Veteran's only other service-connected disability is loss 
of a creative organ, secondary to service-connected diabetes, 
which is assigned a noncompensable disability evaluation.  
Accordingly, the Veteran meets one of the criteria for a 60 
percent disability rating.  His diabetes also requires 
insulin, a restricted diet, and regulation of activities, 
which are requirements for the current 40 percent rating and 
part of the requirements for a 60 percent disability rating. 

However, for a 60 percent evaluation the Veteran must also be 
shown to have either episodes of ketoacidosis or hypoglycemic 
reactions requiring (1) one or two hospitalizations per year, 
or (2) twice a month visits to a diabetic care provider. 

It is well established that the Veteran has not required 
twice yearly, or even once a year, hospitalizations for 
treatment of episodes of ketoacidosis or hypoglycemic 
reactions.  This was conceded at the travel Board hearing.  
See page 13 of that transcript.  Moreover, by the Veteran's 
own testimony he did not seek or received treatment from a 
diabetic care provider twice a month.  See page 11 of that 
transcript.  This has been confirmed by a review of the 
Veteran's VA outpatient treatment records.  Specifically, 
while several occasions he was seen twice within one month, 
these visits were for follow-up evaluations of his diabetes 
and not for treatment of episodes of ketoacidosis or 
hypoglycemic reactions.  

Accordingly, the criteria for a rating in excess of 40 
percent for diabetes since October 25, 2001, have not been 
met.  

Extaschedular Consideration

The Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance but not from considering whether the case 
should be referred for that purpose and must do so if the 
schedular rating criteria are inadequate and the issue is 
either raised by the claimant or reasonably raised by the 
evidence. Barringer v. Peake, 22 Vet. App. 242, 244 (2008) 
(citing Thun v. Peake, 22 Vet. App. 111, 115 - 19 (2008); 
aff'd Thun v. Peake, 572 F.3d 1366 (Fed.Cir. 2009)). The 
inadequacy of the schedular criteria is a threshold 
determination, without which further extraschedular 
consideration is not required.  This requires a comparison of 
the level of disability and symptomatology with the schedular 
rating.  If the latter reasonably describe the disability 
level and symptomatology, then the disability picture is 
contemplated by the rating schedule and the assigned 
schedular rating is adequate.  Thun v. Peake, 22 Vet. 
App. 111, 115 - 19 (2008)) (citing VAOPGCPREC 6-96); aff'd 
Thun v. Peake, 572 F.3d 1366 (Fed.Cir. 2009). 

In this case, the disability picture is not so exceptional or 
unusual as to render impractical the application of the 
regular schedular criteria.  The Veteran has not been 
hospitalized on account of the service-connected disorder, 
and even if he had this would be contemplated in the criteria 
for a 60 percent disability rating for diabetes.  For this 
reason, the Board finds no basis to refer this case for 
consideration of an extraschedular rating. 


ORDER

An initial rating from July 9, 2001, to October 24, 2001, 
higher than 20 percent for diabetes mellitus is denied.  

An initial rating since October 25, 2001, higher than 40 
percent for diabetes mellitus is denied. 



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


